internal_revenue_service national_office technical_advice_memorandum number cc dom p si b8 release date index uil no case mis no tam-107141-99 taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer issue s who is liable for the excise_tax imposed by sec_4001 of the internal_revenue_code when a vehicle is leased pursuant to the four party arrangements described below who is liable for any additional excise_tax resulting from an error made in computing the selling_price of a vehicle conclusion unless the lease specifies that taxpayer is funder’s agent taxpayer is liable for the excise_tax unless the lease specifies that taxpayer is funder’s agent taxpayer is liable for any additional excise_tax attributable to an error made in computing the selling_price of the vehicle facts taxpayer’s business is soliciting lessees of luxury passenger automobiles vehicle s which are subject_to the excise_tax imposed by sec_4001 taxpayer entered into agreements with several finance companies funder s with one tam-107141-99 exception1 these agreements provide that funders will purchase taxpayer’s leases and vehicles if certain conditions are met taxpayer’s customers are not engaged in vehicle sales leasing or rental typically after a customer identifies the vehicle it wants to lease taxpayer and its customer negotiate lease payments and other terms taxpayer uses a lease form provided by funder the lease payments are based in part on the purchase_price taxpayer negotiated with a vehicle dealer dealer the lease provides among other things that the lessee agrees to the assignment of the lease after taxpayer and the customer agree on terms but before taxpayer signs a lease taxpayer presents the lease to a funder for that funder’s approval upon the funder’s approval taxpayer purchases the vehicle and signs a lease with a customer taxpayer usually pays for the vehicle with a bank draft drawn on taxpayer’s bank the dealer does not collect the excise_tax from taxpayer upon taxpayer’s payment for the vehicle dealer transfers the vehicle’s open title to the funder and the lessee this arrangement avoids the transfer of title from the the dealer to taxpayer and then from taxpayer to the funder and the lessee when taxpayer takes possession of the vehicle from the dealer taxpayer insures the vehicle until the lessee takes possession of the vehicle after the lessee takes possession of the vehicle the lessee is responsible for insuring the vehicle taxpayer uses computer_software furnished by a funder to calculate the federal excise_tax on the vehicle lease taxpayer files form_720 quarterly federal excise_tax return and pays the excise_tax during the examination of taxpayer’s return the revenue_agent identified mistakes in calculating the excise_tax the result of correcting these mistakes is an increase in the amount of the excise_tax law and analysis sec_4001 imposes on the first_retail_sale of any passenger_vehicle a tax equal to percent of the price for which so sold to the extent the price exceeds the applicable_amount the term first_retail_sale is defined in sec_4002 as the first sale for a purpose other than resale after manufacture production or importation with exceptions that are inapplicable to this tam sec_4002 characterizes the lease of a vehicle including any renewal or any extension of a lease or any subsequent in one of the leases the funder designates taxpayer as its agent for the purpose of executing the lease in this instance taxpayer does not assign the lease to the funder because taxpayer’s signature as agent for the funder renders the funder the lessor of the vehicle and therefore liable for the excise_tax tam-107141-99 lease of such vehicle by any person as a sale of such vehicle at retail taxpayer uses its own funds to pay for a vehicle and insures the vehicle until the lessee takes possession of the vehicle paying the purchase_price and insuring the vehicle indicates that taxpayer bears the risk of loss a characteristic of ownership likewise taxpayer’s assignment of the vehicle and lease to a funder indicates that taxpayer had an ownership_interest in the vehicle and the lease which the taxpayer could transfer the lease assignment either upon the signing of the lease or shortly thereafter does not negate taxpayer’s ownership of a vehicle at the time the lease was signed the fact that taxpayer’s name never appears on the title of the vehicle is a matter of administrative convenience and is not determinative of actual ownership at a specific time taxpayer is liable for the federal excise_tax imposed by sec_4001 because taxpayer leases a vehicle for a purpose other than resale after the manufacture production or importation of the vehicle taxpayer’s use of a funder’s computer_software designed to calculate the excise_tax does not transfer liability for any additional tax from taxpayer to the funder caveat a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 provides that it may not be used or cited as precedent
